       Case 3:20-cv-00247-LPR-JTK Document 15 Filed 12/07/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

ANTONIO JACOBY                                                                   PLAINTIFF

v.                                3:20-cv-00247-LPR-JTK

HAROLD THOMAS, et al.                                                         DEFENDANTS

                                           ORDER

       The Court has received proposed partial findings and recommendations from United States

Magistrate Judge Jerome T. Kearney.     (Doc. 11). No objections have been filed and the time

for doing so has passed. After review of the findings and recommendations, as well as a de novo

review of the record, the Court approves and adopts the findings and recommendations in all

respects. Defendant McClain is DISMISSED without prejudice, as the Plaintiff’s Complaint fails

to state a claim against McClain upon which relief may be granted.


       IT IS SO ORDERED this 7th day of December 2020.


                                                   ________________________________
                                                   LEE P. RUDOFSKY
                                                   UNITED STATES DISTRICT JUDGE




                                               1
